           Case 3:20-cv-02021-CCC Document 18 Filed 04/13/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY STANKIEWICZ,                           :   CIVIL ACTION NO. 3:20-CV-2021
                                           :
                     Plaintiff             :   (Judge Conner)
                                           :
               v.                          :
                                           :
PUMP N’ PANTRY, INC., and                  :
PUMP N’ PANTRY, INC.,                      :
                                           :
                     Defendants            :

                                       ORDER

      AND NOW, this 13th day of April, 2021, upon consideration of the motion

(Doc. 6) filed by defendants Pump N’ Pantry, Inc. to dismiss plaintiff Amy

Stankiewicz’s complaint (Doc. 1) pursuant to Federal Rule of Civil Procedure

12(b)(6), and for the reasons set forth in the accompanying memorandum of today’s

date, it is hereby ORDERED that:

      1.       Pump N’ Pantry’s motion (Doc. 6) is GRANTED and Stankiewicz’s
               complaint (Doc. 1) is DISMISSED without prejudice.

      2.       Stankiewicz is granted leave to file an amended complaint within 21
               days of the date of this order in accordance with the accompanying
               memorandum. In the absence of a timely filed amended complaint,
               the Clerk of Court shall close this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
